Judgment dismissing the complaint and decreeing possession of leased premises to defendant upon her counterclaim reversed on the law and the facts and a new trial granted, with costs to the appellant to abide the event. In an action by a tenant to recover damages for alleged eviction and for injunctive relief, the proof established that the housing accommodation is an apartment and not rooms in a rooming house, as defined in the Rent Regulation for Housing in the New York City Defense-Rental Area (8 Federal Register 13914); nor is it “Resort housing” as defined therein. The apartment is subject to the Rent Regulation for Housing in New York City Defense-Rental Area and the tenant may not be removed or evicted therefrom unless a certificate, as provided in paragraph (1) of subdivision (b) of section 6 (10 Federal Register 11668) of that Regulation shall have been issued by the Administrator* as therein defined. Hagarty, Acting P. J., Carswell, Johnston, Adel and Sneed, JJ., concur.'